Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20        PageID.205    Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
 VITOR DOCAJ,
                                        Case#2:20-cv-10014-NGE-DRG
       Plaintiff,
                                        Hon: Nancy . Edmunds
 Vs.                                    Mag. David R. Grand

 ATLANTIC SPECIALTY INSURANCE COMPANY (“Atlantic Specialty”),
 and ONEBEACON AMERICA INSURANCE COMPANY,

       Defendants.         COUNTER-DEFENDANT DOCAJ’S
                           MOTION TO DISMISS THE COUNTER-
                           COMPLAINT OF COUNTER-PLAINITFF
                           ATLANTIC FOR FAILURE TO STATE A
                           CLAIM WHICH JUDGMENT CAN BE
                           BROUGHT UNDER FRCP 12 (b)(6)
 _________________________________________________________________/
  MEMORANDUM OF POINTS AND AUTHORITIES INTRODUCTION

       Docaj filed this lawsuit for breach of contract after Atantlic Specialty

 Insurance Company (“Atlantic”) refused to pay wage and medical bills pursuant to

 a Wayne Circuit Court order determined that Atlantic was “primary for payment of

 health and accident benefits” over the no-fault insurer Great American Insurance

 Company.

       Last year, Counter-Plaintiff Atlantic Specialty Insurance Company and Docaj

 litigated Atlantic’s claim against Docaj to settlement proceeds in the no-fault case,

 and Atlantic’s primary responsibility to pay wage and medical bills, over the no-

 fault insurance carrier Great American Insurance Company’s competing



                                          1
Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20               PageID.206      Page 2 of 11




 coordination clause.1 Atlantic filed a claim in Wayne County Circuit Court for the

 same wage and medical benefits claimed here, and Atlantic’s insurance policy is

 being used here as a basis under the policy language for the claims being asserted in

 Atlantic’s courter-complaint. In fact, Atlantic asserted the very same policy

 involving the same car accident litigated in Wayne County Circuit Court to final

 judgment. Despite litigating in Wayne County Circuit Court, Atlantic’s

 countercomplaint conveniently omits any of the material facts and procedural history

 set forth below.

        This Honorable Court should now dismiss Atlantic’s countercomplaint based

 upon the Rooker Feldman Obstention doctrine. Furthermore, Atlantic litigated the

 contract or could have litigated the contract in the prior action in Wayne County

 Circuit Court. Atlantic is barred by the prior judgment, both as a matter of claim and

 issue preclusion. Nothing remains to be litigated now in regard to Atlantic’s

 Counter-Complaint, and the Court should therefore dismiss the counter-complaint

 with prejudice. Plaintiff filed the lawsuit against Atlantic in this case because

 Atlantic breached the contract after Judge Smith’s ruling, by failing to pay the wage



 1
   Docaj elected to coordinate the Great American Insurance Company no-fault policy. MCL
 500.3109a provides that an individual may coordinate his no-fault insurance policy and health
 insurance policy at a reduced premium rate. MCL 500.3109a; Farm Bureau Gen Ins Co v Blue
 Cross Blue Shield of Mich, 314 Mich App 12, 21; 884 NW2d 853 (2015). “The intent of [MCL
 500.3109a] is to eliminate duplicative recovery for services and to contain insurance and
 healthcare costs.” Farm Bureau, 314 Mich App at 21.



                                               2
Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20        PageID.207    Page 3 of 11




 and medical benefits to Docaj as the primary insurer. Atlantic removed the Docaj’s

 complaint, pending before Wayne County Circuit Court Judge Leslie Kim Smith,

 based upon diversity of citizenship.

                                 STATEMENT OF FACTS

    I.    Atlantic made its insurance policy arguments and claims for
          payment from Docaj in Wayne County Circuit Court.

    On May 11, 2017, Docaj filed a no-fault insurance complaint for mandatory no-

 fault benefits. (EXHIBIT 1, REGISTER OF ACTIONS).

    Atlantic asserted the same policy in Wayne County that Atlantic is asserting in

 the subject counter-compliant to receive monies paid to Docaj. (EXHIBIT 2).

    On July 16, 2019, Docaj filed a motion to strike Atlantic’s lien claim and

 determine Atlantic’s claim was trumped by the Great American Insurance

 Company no-fault insurance coordination clause. (EXHIBIT 1, WAYNE

 COUNTY REGISTER OF ACTIONS).

    On July 23, 2019, Atlantic appeared in Wayne County Circuit Court, filed an

 answer, and asserted and could have asserted all of the contractual and non-

 contractual bases claimed in the counter-complaint against Docaj’s here.

 (EXHIBIT 3, ATLANTIC’S BRIEF AND EXHIBITS).

    On July 26, 2019, Judge Leslie Kim Smith took the matter under advisement

 and reset the matter to 8/9/19. (EXHIBIT 1).



                                          3
Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20        PageID.208    Page 4 of 11




    On August 9, 2019, the parties appeared before Judge Smith where a settlement

 conference was set, and the motion hearing was reset to 8/15/19. (EXHIBIT 1).

     On September 17, 2019, Atlantic and Docaj appeared in Wayne County

 Circuit Court and fully argued the merit of the motion. (EXHIBIT 1).

    On September 17, 2019, Judge Leslie Kim Smith struck Atlantic Specialty

 Insurance Company’s lien claim and determined that Atlantic Specialty Insurance

 Company is primary to pay wages and medical bills, due to Great American’s no-

 fault act coordination clause. (EXHIBIT 4, WAYNE COUNTY CIRCUIT

 COURT ORDER).

    On September 18, 2019, Atlantic filed a motion to strike the entry of the circuit

 Court Order dated September 17, 2019. (EXHIBIT 5, ATLANTIC MOTION TO

 STRIKE).

    On November 1, 2019, Judge Smith reviewed the trial court transcript and

 determined that the order striking Atlantic’s claim and finding Atlantic was primary

 to pay wage loss and medical bills to Great American’s no-fault act coordination

 clause was accurate and did not need to be stricken. (EXHIBIT 1 AND EXHIBIT

 6, WAYNE CIRCUIT HEARING TRANSCRIPT).

    On October 4, 2019, Judge Smith found the contents of the September 17, 2019,

 order was accurate and entered an order denying Atlantic’s motion to strike the final




                                          4
Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20            PageID.209     Page 5 of 11




 order entered. (EXHIBIT 7, ORDER DENYING ATLANTIC’S MOTION TO

 STRIKE).

       On October 9, 2019, Atlantic filed a motion for reconsideration/rehearing.

 (EXHIBIT 1).

       On November 1, 2019, Judge Smith held a hearing and denied Atlantic’s

 motion. (EXHIBIT 1).

       On November 4, 2019, Judge Smith entered an order denying Atlantic’s

 motion for reconsideration. (EXHIBIT 8).

       On November 25, 2019, Atlantic filed a claim of appeal, but failed to perfect

 the appeal. (EXHIBIT 9).

       On December 4, 2019, the Michigan Court of Appeal’s dismissed the

 appeal. (EXHIBIT 10). End of story.

                                   RULE 12(b)(6) STANDARD

       In evaluating a motion to dismiss based upon F.R.C.P 12(b)(6), courts

 review the complaint and any documents attached to the complaint or the motion to

 dismiss if they are referred to in the complaint and are central to the claims. See

 Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 335–36 (6th Cir.

 2007). “To survive a motion to dismiss, a complaint must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.



                                             5
Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20         PageID.210    Page 6 of 11




 Twombly, 550 U.S. 544, 570 (2007)). In assessing the sufficiency of the pleadings,

 “courts must consider the complaint in its entirety, as well as other sources courts

 ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular,

 documents incorporated into the complaint by reference, and matters of which a

 court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

 U.S. 308, 322 (2007).

                                        ARGUMENTS
    1. Rooker Feldman Obstention.

       Here, Wayne County Circuit Court Judge Leslie Kim Smith entered a final

 judgment and decision that was issued against Atlantic Specialty Insurance

 Company, which is the thrust of Atlantic’s counter-complaint and defenses in this

 court. The Wayne County Circuit decision is final judgment regarding Atlantic’s

 counter-complaint claims or defenses against Docaj and the determination that

 Atlantic has priority over the no-fault insurance carrier, and this Court must

 dismiss Atlantic’s counter-complaint based upon the Rooker Feldman obstention

 doctrine. “The threshold question in every federal case is whether the court has the

 judicial power to entertain the suit.” Nat’l Rifle Assoc. of Am. v. Magaw, 132 F.3d

 272, 279 (6th Cir. 1997) (citing Warth v. Seldin, 422 U.S. 490, 498 (1975)). Under

 Rooker-Feldman abstention, “lower federal courts are precluded from exercising

 appellate jurisdiction over final state-court judgments.” Lance v. Dennis, 546


                                           6
Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20               PageID.211      Page 7 of 11




 U.S. 459, 463 (2006) (per curiam) (citing Rooker v. Fidelity Trust Co., 263 U.S.

 413, 416 (1923); Dist. of Columbia Ct. of App. v. Feldman, 460 U.S. 462, 476–82

 (1983)). “A court cannot determine the source of the injury ‘without reference to

 the plaintiff’s request for relief.’” Berry v. Schmitt, 688 F.3d 290, 299 (6th Cir.

 2012) (citation omitted). A federal court lacks subject-matter jurisdiction when the

 cause of the alleged injury is the state judgment itself. McCormick, 451 F.3d at 393

 (citation omitted). Here, Atlantic is the counter-plaintiff. “If there is some other

 source of injury, such as a third party’s actions, then the plaintiff asserts an

 independent claim.” Lawrence v. Welch, 531 F.3d 364, 368–69 (6th Cir. 2008)

 (citation omitted).2 Thus, Atlantic’s counter-complaint must be dismissed based

 upon the Rooker Feldman Obstention doctrine.

     2. Res      judicata       and       collateral      estoppel       bars       Atlantic’s
        countercomplaint/affirmative defenses.


     Atlantic’s counter-complaint is barred by res judicata and collateral estoppel.

 Clearly, Atlantic’s countercomplaint/affirmative defenses are barred by issue

 preclusion. Wayne County Circuit Judge Leslie Kim Smith rendered a decision as

 to Atlantic’s claim to the payments made to Docaj. Issue preclusion “bars

 ‘successive litigation of an issue of fact or law actually litigated and resolved in a



 2
  Docaj was harmed again when Atlantic breached the contract, after final determination that
 Atlantic was primary to pay wage loss benefits and medical benefits, which is why Docaj sued.

                                               7
Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20                 PageID.212      Page 8 of 11




 valid court determination essential to the prior judgment.’” Taylor v. Sturgell, 553

 U.S. 880, 892 (2008) (quoting New Hampshire v. Maine, 532 U.S. 742, 748

 (2001)). Here, Judge Smith necessary had to decide whether Atlantic was primary

 to pay wage loss benefits and medical bills to strike Atlantic’s lien against Docaj’s

 no-fault settlement proceeds.3

     In Michigan, res judicata bars any subsequent action when the following

 elements are satisfied: “(1) the prior action was decided on the merits; (2) the

 decree in the prior action was a final decision; (3) the matter contested in the

 second case was or could have been resolved in the first; and (4) both actions

 involved the same parties or their privies.” Peterson Novelties, Inc v City of

 Berkley, 259 Mich App 1, 10-11; 672 NW2d 351 (2003). Here, both Docaj and

 Atlantic are very same parties. Docaj and Atlantic are in privity of contract

 pursuant to the insurance contract at issue. The applicability of the doctrine of res

 judicata is a question of law. Pierson Sand & Gravel, Inc v Keeler Brass Co, 460

 Mich 372, 379; 596 NW2d 153 (1999). The purposes of res judicata are to relieve

 parties of the cost and vexation of multiple lawsuits, conserve judicial resources,

 and encourage reliance on adjudication. Pierson Sand & Gravel, Inc v Keeler



 3
   Docaj brought his motion to strike in Wayne County Circuit against Atlantic pursuant to MCL
 500.3112, because Atlantic was claiming a right to Docaj benefits to the extent of the lien. MCL
 500.3112 provides that where there is doubt regarding the proper person to receive benefits, an
 insurer, claimant, or other interested person may [apply] to the [circuit court] for a
 determination and that the court’s ruling was in accordance with the statutory authority.

                                                8
Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20                 PageID.213      Page 9 of 11




 Brass Co, 460 Mich 372, at 380; 596 NW2d 153 (1999); Richards, 272 Mich App

 at 530. Furthermore, Michigan broadly applies the doctrine of res judicata to

 advance its purposes. Pierson Sand & Gravel, Inc v Keeler Brass Co, 460 Mich

 372, 380; 596 NW2d 153 (1999). “As a general rule, res judicata will apply to bar

 a subsequent relitigation based upon the same transaction or events . . . .” Id.

 Thus, under Michigan’s broad approach to res judicata, the doctrine “bars not only

 claims already litigated, but also every claim arising from the same transaction that

 the parties, exercising reasonable diligence, [could] have raised but did not.”

 [Adair v State, 470 Mich 105, 121; 680 NW2d 386 (2004)].4 Therefore, for all of

 the reasons stated above, Atlantic’s counter-complaint must be dismissed.


     Atlantic’s counter-complaint is premised on the claim that Atlantic is entitled to

 payment by Docaj, which is the same claim litigated in Wayne County Circuit

 court. Atlantic claim counter-complaint is also premised on the Atlantic policy that

 Atlantic’s policy is secondary to a coordinated no-fault insurance insurance policy,

 which Wayne County Circuit Court Judge ruled Altantic’s coordination clause was

 trumped by the policy sold under no-fault act. “Collateral estoppel precludes

 relitigation of an issue in a subsequent, different cause of action between the same

 parties when the prior proceeding culminated in a valid final judgment and the


 4
  To the extent Atlantic is asserting a new claim or defense, Atlantic could have and should have
 made them in Wayne County Circuit Court.

                                                9
Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20         PageID.214    Page 10 of 11




 issue was actually and necessarily determined in that prior proceeding.” Radwan v

 Ameriprise Ins Co, 327 Mich App 159, 166; 933 NW2d 385 (2018), quoting

 Rental Props. Owners Ass’n of Kent Co v Kent Co Treasurer, 308 Mich App 498,

 528; 866 NW2d 817 (2014). Generally, for collateral estoppel to apply three

 elements must be satisfied: (1) a question of fact essential to the judgment must

 have been actually litigated and determined by a valid and final judgment; (2) the

 same parties must have had a full and fair opportunity to litigate the issue; and (3)

 there must be mutuality of estoppel. Id., quoting Rental Props Owners Ass’n of

 Kent Co, 308 Mich App at 529. Here, Atlantic actually litigated its insurance

 policy issues in Wayne County Circuit Court and Judge Smith issued a valid and

 final judgment. Both Docaj and Atlantic had a full and fair opportunity to litigate

 the issues involving the Atlantic insurance policy. Both Docaj and Atlantic are

 mutually estopped by decision entered by Judge Leslie Kim Smith in Wayne

 County Circuit Court. Thus, Atlantic’s counter-complaint and affirmative defenses

 must be dismissed with prejudice. Atlantic should be ordered to pay Docaj wage

 loss benefits and medical bills, as the primary payer.


                                   CONCLUSION

       For these reasons above, the Court should:

       a. dismiss the complaint without leave to amend;



                                           10
Case 2:20-cv-10014-NGE-DRG ECF No. 16 filed 02/11/20        PageID.215   Page 11 of 11




       b. Order Atlantic to pay wage loss and medical benefits; and

       c. Award attorney fees and costs so wrongfully incurred.

                                        Respectfully submitted,

                                        THE JOSEPH DEDVUKAJ FIRM, P.C.

                                        By: /s/ Joseph Dedvukaj
                                            Joseph Dedvukaj (P51335)
                                           Attorney for Plaintiff/Counter-Defendant
                                           1277 West Square Lake Road
                                           Bloomfield Hills, Michigan 48302
                                           (248) 352-2110



                               CERTIFICATE OF SERVICE

 I, Joseph Dedvukaj, certify that on February 11, 2020, I transmitted the foregoing

 document to all counsel of record via the court’s e-file system.


                                        /s/ Joseph Dedvukaj




                                          11
